Citation Nr: 0407822	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  03-14 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty, as part of the recognized 
guerilla service, from April to September of 1945.  He died 
in July 2000, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.

The appellant's appeal also initially included the issues of 
entitlement to accrued benefits and legal entitlement to both 
Dependents' Educational Assistance and nonservice-connected 
death pension benefits.  In her April 2003 Substantive 
Appeal, however, the appellant indicated that she was 
limiting her appeal to the issue of entitlement to service 
connection for the cause of the veteran's death.  
Accordingly, the Board will adjudicate only this claim in the 
present decision.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the appellant's claim has been obtained by the RO, and the RO 
has notified her of the type of evidence needed to 
substantiate her claim.

2.  There is no competent medical evidence suggesting an 
etiological relationship between the cause of the veteran's 
death and his period of active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's claim, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the appellant.  
Although the RO has not provided for a medical specialist to 
review the claims file to date so as to further ascertain the 
etiology of the cause of the veteran's death, such a medical 
opinion, for reasons described in further detail below, is 
not "necessary" under 38 U.S.C.A. § 5103A(d).  

Also, the Board is satisfied that VA's duty to notify the 
appellant of the evidence necessary to substantiate her claim 
has been met.  The RO informed her of the need for such 
evidence in an April 2001 letter.  By this letter, the RO has 
also notified the appellant of exactly which portion of that 
evidence (if any) was to be provided by her and which portion 
VA would attempt to obtain on her behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board further notes that the United States Court of 
Appeals for Veterans Claims' (Court's) decision in Pelegrini 
v. Principi, 17 Vet. App 412 (2004) held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  VA believes that this decision is incorrect as it 
applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.  In any event, this case 
raises no concerns in view of Pelegrini because the April 
2001 VCAA letter was issued prior to the appealed February 
2002 rating decision. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
certain chronic diseases, including cardiovascular diseases, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   Service 
connection may also be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Service connection may be granted for the cause of the 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death.  Rather, it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

In this case, the veteran died in July 2000.  In his death 
certificate, cardiac failure was listed as the immediate 
cause of death.  Also, a metabolic imbalance was listed as an 
antecedent cause of death, and senility was noted to be an 
underlying cause.  The veteran died at home, and there is no 
indication from his death certificate that an autopsy was 
ever performed.

At the time of the veteran's death, service connection was 
not in effect for any disabilities.

The veteran's service records show no treatment for any of 
the disabilities listed in his death certificate.  The 
earliest treatment of record for related symptomatology is 
from February 1999, when the veteran was treated for 
abdominal pain and noted to have a soft tissue mass of the 
left anterior neck.  At the conclusion of a period of 
hospitalization in February 1999, the diagnoses were toxic 
nodular goiter, and arteriosclerotic heart disease, with left 
ventricular hypertrophy, and an old anteroseptal myocardial 
infarction.  A report of hospitalization in January 2000 
shows diagnoses of acute myocardial infarction, pneumonia and 
parasitism.  None of the veteran's treatment providers, 
however, suggested a causal link between such findings and 
service.

To date, the RO has not forwarded the veteran's claims file 
to a medical specialist for an opinion addressing the 
etiology of the disorders contributing to cause the veteran's 
death.  As generally applicable to service connection claims, 
such an opinion is "necessary" under 38 U.S.C.A. § 5103A(d) 
when: (1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  In this case, 
however, there is no evidence linking the disorders causing 
the veteran's death to service and no reasonable possibility 
that a VA claims file review and opinion would result in 
findings supporting the appellant's contentions.  
Accordingly, the Board finds that an etiology opinion is not 
"necessary."  See generally Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

Indeed, the only evidence of record supporting the 
appellant's claim is her own lay opinion, as indicated in her 
August 2002 Notice of Disagreement and in other submissions.  
The appellant, however, has not been shown to possess the 
requisite medical training or credentials needed to render 
either a diagnosis or a competent opinion as to medical 
causation.  Accordingly, her lay opinion does not constitute 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board is empathetic with the appellant in view of the 
veteran's death, but the Board cannot go beyond VA's 
applicable laws and regulations to render a favorable 
determination.  Rather, as the preponderance of the evidence 
is against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death, this claim 
must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the claimant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the present claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



